 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1442 
In the House of Representatives, U. S., 
 
September 30 (legislative day, September 29), 2010 
 
RESOLUTION 
Supporting the goals and ideals of United States Military History Month. 
 
 
Whereas United States citizens of every race, class and ethnic background from every State and territory have made memorable sacrifices as members of the United States Air Force, Army, Coast Guard, Marines, and Navy that have revolutionized armed conflict;  
Whereas the United States has produced a legacy of pioneering military minds since Congress first appointed George Washington in 1775 as general and commander-in-chief of the Continental Army in the American Revolution;  
Whereas since then, citizen soldiers of the United States have valiantly overcome monumental odds, exhibited leadership in the face of superior forces, and achieved victory on battlefields at home and around the world when this Nation or its people have been threatened;  
Whereas 3,468 Medals of Honor—the Nation’s highest decoration—have been awarded to United States veterans for Homeric courage and sacrifices above and beyond the call of duty in the line of fire defending the Nation;  
Whereas the names of these recipients and other veterans of the United States Armed Forces have been recorded in the histories of other nations where they served in air, on land, and at sea defending freedom and protecting liberty;  
Whereas the founding of the United States and its continued existence can be documented through the actions, leadership, and protection of its freedoms through the efforts of the United States Armed Forces;  
Whereas November 11 was originally declared Armistice Day to commemorate the sacrifices of United States soldiers in World War I and later designated by President Dwight D. Eisenhower in 1954 as a day to honor all United States veterans;  
Whereas members of the United States Armed Forces have played and continue to play a critical economic, cultural, and societal role in protecting the life of the Nation by their dedicated service, prowess, and resolve;  
Whereas despite these contributions, the role of veterans and the wars in which they served have been consistently undervalued and overlooked in the history of the Nation, and their stories diminished in American education;  
Whereas November would be an appropriate month to designate as United States Military History Month and State legislatures and assemblies have been requested to issue proclamations designating November as United States Military History month and to encourage students to study this vital subject and participate in Veterans Day activities: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of United States Military History Month; and  
(2)encourages the President to issue a proclamation to emphasize the importance of United States Military History Month.  
 
Lorraine C. Miller,Clerk. 
